                1   JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
                2   HOLLY E. WALKER, ESQ.
                    Nevada Bar No. 14295
                3   JACKSON LEWIS P.C.
                4   300 S. Fourth Street, Suite 900
                    Las Vegas, Nevada 89101
                5   Telephone: (702) 921-2460
                    Facsimile: (702) 921-2461
                6   Email: joshua.sliker@jacksonlewis.com
                    Email: holly.walker@jacksonlewis.com
                7

                8   Attorneys for Defendants
                    For The Earth Corporation,
                9   and Nelson Grist

               10
                                                   UNITED STATES DISTRICT COURT
               11

               12                                         DISTRICT OF NEVADA

               13    FRANK UNDERHILL, JR., an individual,                 Case No.: 2:21-cv-01287-VCF
               14                     Plaintiff,
                                                                          STIPULATION TO EXTEND
               15               vs.                                       DEADLINE FOR DEFENDANTS TO
                                                                          RESPOND TO PLAINTIFF’S
               16    FOR THE EARTH CORPORATION, an                        COMPLAINT
                     Arizona Corporation; NELSON GRIST, an
               17    individual; DOES I through X, inclusive; and
                     ROE ENTITIES XI through M, inclusive,                (FIRST REQUEST)
               18
                                      Defendant.
               19

               20           IT IS HEREBY STIPULATED by and between Plaintiff Frank Underhill Jr., (“Plaintiff”),
               21   through his counsel EAD Law Group, LLC, and Defendants Integrity Health Corporation f/k/a For
               22   The Earth Corporation and Nelson Grist (“Defendants”), through their counsel Jackson Lewis P.C.,
               23   that Defendants shall have a 14-day extension up to and including Wednesday, July 28, 2021, in
               24   which to file their respective responses to Plaintiff’s Complaint. This Stipulation is submitted and
               25   based upon the following:
               26           1.        Defendants’ respective responses to Plaintiff’s Complaint are currently due on July
               27   14, 2021.
               28
JACKSON LEWIS P.C
   LAS VEGAS                                                          1
                1           2.      Due to defense counsel’s recent retention, Defendants require additional time to

                2   investigate Plaintiff’s allegations before responding to the Complaint.

                3           3.      This is the first request for an extension of time for Defendants to file responses to

                4   Plaintiff’s Complaint.

                5           4.      This request is made in good faith and not for the purpose of delay.

                6           5.      Nothing in this Stipulation, nor the fact of entering into the same, shall have the

                7   effect of or be construed as waiving any claim or defense held by any party hereto.

                8           Dated this 14th day of July, 2021.

                9      EAD LAW GROUP, LLC                                 JACKSON LEWIS P.C.
               10

               11      /s/ Elaine Dowling                                 /s/ Joshua A. Sliker
                       ELAINE DOWLING, ESQ.                               JOSHUA A. SLIKER, ESQ.
               12      Nevada Bar No. 8051                                Nevada Bar No. 12493
                       8275 S. Eastern Avenue, Suite 200                  300 South Fourth Street, Suite 900
               13      Las Vegas, Nevada 89123                            Las Vegas, Nevada 89101
               14
                       Attorney for Plaintiff                             Attorneys for Defendants
               15      Frank Underhill, Jr.                               For The Earth Corporation,
                                                                          and Nelson Grist
               16

               17                                                 ORDER

               18                                                 IT IS SO ORDERED:
               19

               20
                                                                   United States Magistrate Judge
               21
                                                                            7-15-2021
               22                                                 Dated: _________________________

               23

               24

               25

               26

               27

               28
JACKSON LEWIS P.C
   LAS VEGAS                                                          2
